DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
In light of the Pre-Brief Appeal Conference decision filed 10/30/2020, prosecution is reopened. The application has been reassigned to a different examiner. The previous claim rejections are withdrawn, but the election of claims 6 and 7 (filed 05/21/2019) and the withdrawal of claims 1-5 remain in effect.
This Office Action is NON-FINAL.
The status of the claims stands as follows:
Pending claims: 6 and 7
Withdrawn claims: 1-5
Cancelled claims: None
Claims currently under consideration: 6 and 7
Currently rejected claims: 6 and 7
Allowed claims: None

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (U.S. 2010/0040728 A1) in view of Coutel et al. (U.S. 2003/0129279 A1).
Regarding claim 6, Henderson et al. discloses a method for producing a reduced-calorie fruit juice comprising treating the juice with a crude enzyme preparation of fructosyl transferase ([0010], [0015], [0061], Pectinex Ultra SP-L (Novosymes AIS)) where Pectinex Ultra SP-L (Novozymes) is noted in the present specification as being a crude enzyme preparation ([0030]).
Henderson et al. does not explicitly disclose the crude enzyme preparation as having substantially no pectinase activity.
However, the present specification defines the phrase “having substantially no pectinase activity” as meaning “that the crude enzyme preparation has no activity of causing remarkable clarifying effect or viscosity reducing effect when the fruit juice or vegetable juice is treated therewith” ([0023]). That is, “having substantially no pectinase activity” is only a measure of the effect of the enzyme composition in the juice as related to clarification or viscosity; critically, the phrase is not related to any intrinsic attribute of the crude enzyme preparation. Such instruction is also understood as teaching that the pectin content in the juice is responsible for viscosity and turbidity/clarification.
Coutel et al. discloses “a clear apple juice for the consumer market” ([0002]), wherein a clear juice is produced ([0008]) at least in part via depectinization ([0052], [0101]).
It would have been obvious to one having ordinary skill in the art to perform the method of Henderson et al. with a crude enzyme preparation having substantially no pectinase activity. Since Henderson et al. discloses the fruit juice is preferably apple juice ([0035]) but provides little additional instruction, a skilled practitioner would be motivated to consult Coutel et al. for clarifying teaching regarding apple juice. Since apple juice for the consumer market (i.e., widely available and particularly prevalent) is described as being clear ([0002]), the use of such clear apple juice in the method of Henderson et al. would be obvious. Since Coutel et al. teaches that the clear texture of the juice is due at least in part to depectinization ([0052], [0101]), the juice is presumed as having a pectin content reduced to zero. Use of such a clear apple juice in the method of Henderson et al. that had no remaining pectin present would prevent any remarkable clarifying effect or viscosity reducing effect from occurring, which means the crude enzyme preparation would meet the claimed requirement of “having substantially no pectinase activity”. As such, the claimed method would be obvious to a skilled practitioner.
Also, the present claim does not require any amount of crude enzyme preparation to be added to the fruit juice and merely requires any degree of reduction in calories. Treatment of fruit juice with an infinitesimal amount of crude enzyme preparation would meet the requirement of reducing calories and would simultaneously meet the limitation of having substantially no pectinase activity, based merely on the minimal amount of enzyme preparation added to the juice. This rationale is not considered to serve as the basis for the claim rejection, but is noted merely for Applicant’s consideration should the claims be amended to overcome the claim rejection.
Regarding claim 7, Henderson et al. discloses a method for reducing the calories of fruit juice comprising treating the juice with a crude enzyme preparation of fructosyl transferase 
Henderson et al. does not explicitly disclose the crude enzyme preparation as having substantially no pectinase activity.
However, the present specification defines the phrase “having substantially no pectinase activity” as meaning “that the crude enzyme preparation has no activity of causing remarkable clarifying effect or viscosity reducing effect when the fruit juice or vegetable juice is treated therewith” ([0023]). That is, “having substantially no pectinase activity” is only a measure of the effect of the enzyme composition in the juice as related to clarification or viscosity; critically, the phrase is not related to any intrinsic attribute of the crude enzyme preparation. Such instruction is also understood as teaching that the pectin content in the juice is responsible for viscosity and turbidity/clarification.
Coutel et al. discloses “a clear apple juice for the consumer market” ([0002]), wherein a clear juice is produced ([0008]) at least in part via depectinization ([0052], [0101]).
It would have been obvious to one having ordinary skill in the art to perform the method of Henderson et al. with a crude enzyme preparation having substantially no pectinase activity. Since Henderson et al. discloses the fruit juice is preferably apple juice ([0035]) but provides little additional instruction, a skilled practitioner would be motivated to consult Coutel et al. for clarifying teaching regarding apple juice. Since apple juice for the consumer market (i.e., widely available and particularly prevalent) is described as being clear ([0002]), the use of such clear apple juice in the method of Henderson et al. would be obvious. Since Coutel et al. teaches that 
Also, the present claim does not require any amount of crude enzyme preparation to be added to the fruit juice and merely requires any degree of reduction in calories. Treatment of fruit juice with an infinitesimal amount of crude enzyme preparation would meet the requirement of reducing calories and would simultaneously meet the limitation of having substantially no pectinase activity, based merely on the minimal amount of enzyme preparation added to the juice. This rationale is not considered to serve as the basis for the claim rejection, but is noted merely for Applicant’s consideration should the claims be amended to overcome the claim rejection.
Response to Arguments
Claim Rejections - 35 U.S.C. § 102(b) of claims 6 and 7 over Henderson et al.: Applicant’s arguments in the Pre-Brief Conference request filed 09/01/2020 directed to the rejections in view of Henderson et al. on the basis of enzyme preparations produced from fungal sources are noted but are presently considered moot, since the new claim rejections do not rely on that aspect of Henderson et al.
Conclusion
Claims 6 and 7 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793